RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5009-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

D.R.,

          Defendant-Appellant,

and

T.J.L.,

     Defendant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF N.L.L.,

     a Minor.
___________________________

                    Submitted February 5, 2019 – Decided March 6, 2019

                    Before Judges Rothstadt, Gilson, and Natali.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0041-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Steven E. Miklosey, Designated Counsel, on
            the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Lisa D. Cerasia, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith A. Pollock, Deputy Public
            Defender, of counsel; Linda Vele Alexander,
            Designated Counsel, on the brief).

PER CURIAM

      D.R. (David) appeals from a June 20, 2018 judgment terminating his

parental rights to his daughter, N.L.L. (Nicole), and granting guardianship to the

Division of Child Protection and Permanency (Division) with the plan that the

child be adopted. 1 David argues that the trial court erred in concluding that the

Division had proven prongs three and four of the best-interests standard.

N.J.S.A. 30:4C-15.1(a). The child's Law Guardian and the Division urge that

we affirm the judgment and allow the adoption to proceed. Having reviewed



1
  We use initials and fictitious names to protect the privacy interests of the
parties and the confidentiality of the record. See R. 1:38-3(d)(12).
                                                                          A-5009-17T2
                                        2
the record in light of the applicable law, we affirm substantially for the reasons

explained by Judge Nora J. Grimbergen in her comprehensive written opinion

issued on June 20, 2018.

      The facts and evidence are detailed in Judge Grimbergen's opinion, which

was rendered after a trial. Accordingly, we need only summarize some of the

relevant facts. Nicole was born in March 2011, and she is the child of David

and T.J.L. (Theresa). Theresa has a long history of substance abuse. The court

also terminated Theresa's parental rights to Nicole in the June 20, 2018

judgment. Theresa, however, has not appealed from that judgment.

      David also has a history of substance abuse. In addition, he has an

extensive criminal record, and he has been incarcerated for a number of years

during Nicole's life. For example, shortly after Nicole's birth, David pled guilty

to burglary and he spent a year in jail. Accordingly, for the first three years of

her life, Nicole was either in the physical custody of Theresa or other relatives.

      In July 2014, Theresa gave birth to another child, who was not the child

of David. At birth, the child tested positive for opioids. Theresa admitted that

she used heroin while pregnant with that child. Consequently, the Division was

given custody of the newborn and the child was placed in resource care. At the




                                                                          A-5009-17T2
                                        3
same time, David was given legal and physical custody of Nicole, while the

Division maintained care and supervision.

      Thereafter, Nicole lived with David for just over a year. In September

2014, David, under an alias, pled guilty to possession and distribution of a

controlled dangerous substance. He was sentenced to two years of probation.

David failed a drug test in February 2015, and in June 2015, he stopped reporting

to his probation officer. As a consequence, in November 2015, David was

arrested and incarcerated for one year for violating his probation.

      David, however, had not made appropriate plans for the care and custody

of Nicole. When he was arrested in November 2015, Nicole was left with

David's then-girlfriend. The girlfriend did not have a stable home or source of

income to care for Nicole. Accordingly, the Division was given custody of

Nicole in December 2015. Since that time, Nicole has remained in the custody

of the Division, living with various resource families.

      David was released from incarceration in November 2016. Following his

release, the Division provided him with a number of services, including

substance abuse treatment. David, however, repeatedly failed drug tests and he

was discharged from a number of treatment programs primarily for lack of

attendance. In December 2017, David entered into a plea agreement on two


                                                                         A-5009-17T2
                                        4
counts of manufacturing, distributing, or dispensing controlled dangerous

substances, and the State recommended that he be sentenced to three years in

prison. David failed to appear for his sentencing, and a warrant was issued for

his arrest.

      In the meantime, Nicole was placed with a maternal relative who is

prepared to adopt her. A psychologist and bonding expert opined at trial that

Nicole has bonded with her current resource caregiver and that the caregiver has

become the psychological parent to Nicole.        The expert also opined that

removing Nicole from her current caregiver would cause serious and endu ring

emotional harm to Nicole.

      A guardianship trial was conducted in June 2018. The Division presented

testimony from two workers and an expert in psychology, parental fitness, and

child bonding. The Division also submitted numerous documents into evidence.

David did not appear at trial nor did his counsel call any witnesses.

      Based on the testimony and evidence, Judge Grimbergen made detailed

findings. She credited the testimony of the Division workers and the Division's

expert. Judge Grimbergen then addressed the four prongs of the best-interests

standard. N.J.S.A. 30:4C-15.1(a). Applying her factual findings to the law,

Judge Grimbergen found that the Division had proven each of the four prongs


                                                                        A-5009-17T2
                                        5
by clear and convincing evidence. Consequently, the judge terminated David's

parental rights and granted the Division guardianship of Nicole.

      On appeal, David argues that the trial judge erred in concluding that the

Division had proven the third and fourth prongs of the best-interests standard.

Specifically, David contends that the Division did not make reasonable efforts

to provide him services, the Division did not consider viable alternatives to the

termination of his parental rights, and the Division did not demonstrate that

termination of David's parental rights will not do more harm than good.

      On appeal from an order terminating parental rights, our review is limited.

N.J. Div. of Child Prot. & Permanency v. P.O., 456 N.J. Super. 399, 407 (App.

Div. 2018). We defer to Judge Grimbergen's "expertise as a Family Part judge,"

and are "bound by [her] factual findings so long as they are supported by

sufficient credible evidence." Ibid. (first citing Cesare v. Cesare, 154 N.J. 394,

412 (1998); then citing N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J.

261, 279 (2007)). Judge Grimbergen made detailed factual findings that rebut

David's arguments. Accordingly, David's arguments are without sufficient merit

to warrant a detailed discussion in a written opinion. R. 2:11-3(e)(1)(E).

      In addressing the third prong of the best-interests standard, Judge

Grimbergen found that David was referred to multiple substance abuse


                                                                          A-5009-17T2
                                        6
evaluations and treatment programs. David, however, failed to complete the

substance abuse treatments and he repeatedly failed drug tests over a number of

years. The judge also specifically considered, but rejected, David's argument

that the Division failed to recognize his need to sell drugs for income and

provide him with an alternative to his unlawful activities. Instead, the judge

expressly found that Nicole had remained in the care of the Division because of

David's conscious choices to engage in illegal activities. Those factual findings

are amply supported by the evidence in the record.

      Judge Grimbergen also found that the Division explored alternatives to

the termination of David's parental rights by considering a number of relative

placements. In particular, the Division had explored, but ruled out, placing

Nicole with David's girlfriend or mother. Again, those findings are supported

by substantial credible evidence in the record.

      Turning to the fourth prong, Judge Grimbergen found that the termination

of David's parental rights would not do more harm than good to Nicole. In that

regard, the judge relied on the testimony of the Division's expert. The judge

detailed the evaluations the expert had conducted and credited her testimony that

Nicole had bonded with her current resource caregiver. The expert had gone on

to opine that Nicole would experience some harm by the termination of David's


                                                                         A-5009-17T2
                                        7
parental rights, but that the strength of her relationship with her current caregiver

would mitigate that harm. Importantly, Judge Grimbergen accepted the expert's

testimony that there was a strong and secure attachment between Nicole and her

current caregiver and that Nicole would suffer greater harm by severing her

relationship with her current resource caregiver as compared with attempting a

reunification with David. Those factual findings are also amply supported by

the evidence in the record.       Indeed, the Division's expert testimony was

unrebutted.

      Affirmed.




                                                                             A-5009-17T2
                                         8